Title: To James Madison from William Neely and Others, ca. 30 December 1813 (Abstract)
From: Neely, William
To: Madison, James


        § From William Neely and Others. Ca. 30 December 1813. “We the undersigned members of the legislative Council & House of Representatives of the Territory of Missouri expecting that an additional Judge will be appointed for this Territory

for the District of Arkansas beg leave to recommend to your notice George Bullitt Esqr. of St. Genevieve as a proper person to be appointed to the said office.”
      